DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 12, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajjar et al (U.S.Pat. 6,787,745).
As to claims 1 and 17, Hajjar discloses an optical arrangement (see figure 4) comprising all features of the instant claim such as: a microsystem comprising a mirror array, the mirror array having a plurality of mirrors, a mirror (301)  of the plurality of mirrors having a first side (140) and a second side (330) opposite the first side (see figure 3A), the first side being configured to reflect
        
    PNG
    media_image1.png
    424
    484
    media_image1.png
    Greyscale


As to claim 5, wherein the microsystem has a substrate/base (302)  and the mirror is tiltably via a motor (310) mounted to the substrate.
As to claim 6, the microsystem has an integrated optical unit/primary fiber configured to guide the measuring beam to the mirror (see col.3. lines 35-40).
As to claim 7, wherein the integrated optical unit is configured to guide the reflected measuring beam to the sensor unit (330).
As to claim 8, wherein the microsystem has an integrated circuit (an inherent element of the sensor and must be present for the sensor (330) to function as intended) and the integrated circuit has the sensor unit (330).
As to claim 9, wherein the sensor unit (330) is outside the microsystem.
As to claim 12, wherein the sensor unit (330) is configured to sense the tilting angle of the mirror depending on a deflection of the reflected measuring beam (322) with respect to the measuring beam provided to the mirror by the radiation source (see col.4, lines 1-7).
As to claim 15, it appears the sensor unit (330) is configured to sense the tilting angle of the mirror with the aid of a distance measurement depending on the measuring beam (322) provided to the mirror and the measuring beam reflected from the mirror (see col.4, lines 8-31).
As to claim 16, wherein the sensor unit is configured to perform the distance measurement according to an FMCW-LIDAR method (see col.3, lines 55-60; col.4, lines 7-65). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C 103 as being unpatentable over Hajjar et al (U.S.Pat. 6,787,745).
As to claims 2-3, Hajjar discloses an optical arrangement comprising substantially all of the limitations of the instant claims as discussed above.  Hajjar does not expressly disclose a plurality of microsystem having a plurality of radiation sources and a plurality of sensor units, as recited in the claims.  It would have been obvious to a skilled artisan to employ these elements into the optical arrangements of Hajjar since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Allowable Subject Matter
Claims 10-11 and 13-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 10-11 and 13-20 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an optical arrangement comprising among others features, a plurality of filter or a light guide and a demultiplexer or a microsystem having a first substrate and a second substrate with particular functions and .
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (U.S.Pat. 8,508,717); Richter et al (US 8,570,502) disclose optical arrangements and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
3/22/22


/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882